t c memo united_states tax_court chung ui kim and ok hui kim petitioners v commissioner of internal revenue respondent docket no filed date donald l field jr for petitioners allan d hill for respondent memorandum findings_of_fact and opinion laro judge respondent determined the following deficiencies in and penalties on petitioners’ federal income taxes year deficiency sec_6663 penalty dollar_figure dollar_figure big_number big_number big_number big_number - after concessions we must determine the following issues whether respondent’s bank deposit analyses correctly determined petitioners’ unreported gross_receipts during and in the amounts of dollar_figure' dollar_figure and dollar_figure respectively we hold that they did whether petitioners are liable for penalties on their and tax for fraud pursuant to sec_6663 we hold they are accordingly we do not decide respondent’s alternative determination that petitioners are liable for penalties for negligence pursuant to sec_6662 ’ unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts were stipulated the stipulation of facts and the exhibits submitted therewith are incorporated herein by reference when the petition was filed petitioners chung ui kim ‘respondent determined that petitioners had dollar_figure of unreported gross_receipts for but subsequently conceded that dollar_figure was from a nontaxable source 7respondent also determined and we agree that for the years in issue certain computational adjustments should be made which would reduce petitioners’ itemized_deductions increase petitioners’ self-employment_tax liability and reduce petitioners’ claimed exemptions these are mathematical adjustments that the parties can make in their rule computation - - chung kim and ok hui kim ok kim resided in hayward california petitioners were married in korea during and immigrated to the united_states in petitioners have been u s residents from that date through the years at issue chung kim a high school graduate worked in korea in the korean movie industry and then as an artist in the united_states ok kim also a high school graduate worked as a dance instructor in korea and then as a typist in the united_states in petitioners opened a retail store of approximately square feet on o’farrell street in san francisco california in petitioners relocated their store to a big_number square-foot retail_space on geary boulevard in san francisco during the years at issue petitioners operated their store as a sole_proprietorship named top blue jeans tbj collection tbj and sold merchandise at retail including clothing cosmetics jewelry leather goods and other items of personal_property petitioners filed joint and federal_income_tax returns form_1040 the only source of taxable_income reported on those returns was gross_receipts from tbj of dollar_figure dollar_figure and dollar_figure respectively petitioners initially reported costs of goods sold for the respective years of dollar_figure dollar_figure and dollar_figure the parties stipulated that petitioners’ costs of goods sold were dollar_figure dollar_figure and dollar_figure respectively q4e- petitioners maintained two banking accounts a personal account in their joint names and a business banking account in the name of tbj collections and chung kim both with the california korea bank the net deposits into these two accounts for and were dollar_figure dollar_figure and dollar_figure respectively opinion issue unreported income when respondent audited petitioners’ and income_tax returns in petitioners failed to provide any accounting_records from which a determination could be made of tbj’s gross_receipts respondent therefore performed a bank_deposits analysis under which he determined that petitioners had made deposits in excess of the reported gross_receipts as follows year amount 1dollar_figure big_number big_number ‘respondent concedes that this amount should be decreased to dollar_figure in cases where taxpayers have not maintained business the net figures account for amounts attributable to transfers sales_taxes returned checks and paid item reversals - - records or where their business records are inadequate the courts have authorized the commissioner to use the bank_deposits method to compute income see 281_f2d_100 9th cir affg tcmemo_1958_94 96_tc_858 affd 959_f2d_16 2d cir bank_deposits are prima facie evidence of income see 87_tc_74 the burden generally is on the taxpayers to show that the bank_deposits are derived from nontaxable sources see rule a 290_us_111 31_tc_690 affd 295_f2d_336 5th cir nicholson v commissioner tcmemo_1993_183 petitioners admit that the amounts determined to be unreported income in the notice_of_deficiency were deposited into their banking accounts however petitioners contend that these excess deposits represent inheritance and loan proceeds received from various relatives which were deposited into the tbj bank account petitioners assert that they needed these funds to cover expenses associated with the relocation of their store toa larger retail_space in petitioners assert that they received nontaxable funds from the following sources and in the following years u s dollars korean won equivalent bok rye kim dollar_figure '350 million sung bae kim big_number million ki soon yun big_number young ae hong big_number million total big_number u s dollars korean won equivalent bok rye kim dollar_figure million sul ja kim big_number mr moon big_number il sup cha big_number million total big_number ‘petitioners claim that several of the loans were paid in korean currency and later converted to u s dollars before being deposited into the tbj account in these instances the u s dollar amounts represent the agreed conversion value a nontestifying lenders of these seven individuals only bok rye kim testified at trial petitioners did not explain the absence of the other six all of whom were relatives of petitioners we cannot assume that the testimony of absent witnesses would have been favorable to petitioners indeed we infer that it would have been unfavorable see 886_f2d_1237 9th cir affg 89_tc_1063 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir at least two of these purported lenders ki soon yun and mr moon resided in san francisco - petitioners claim to have received loans from the six nontestifying relatives of an aggregate dollar_figure the only evidence of these loans was documents signed by petitioner chung kim purporting to be promissory notes these notes had no stated_interest or repayment date were not notarized and were not signed by the purported lenders they evidence neither genuine indebtedness nor actual receipt of any loan proceeds by petitioners petitioners presented no evidence as to the source of the funds for such loans or as to when or by what means the funds were transferred petitioners also did not explain why they never made any interest or principal payments on the loans absent any testimony by the named individuals or any supporting documentary_evidence petitioners have failed to prove the existence of any of the dollar_figure in loans alleged to have been made by the non-testifying lenders b bok rye kim’s testimony bok rye kim bok kim who is chung kim’s niece testified that she transferred an inheritance of million won approximately dollar_figure to petitioners in incremental amounts between the end of and the end of she testified further that she lent petitioners million won approximately dollar_figure which she transferred to them incrementally between early and --- - bok kim testified that she had received an million won inheritance from her father in she said that her father had designated million won of this inheritance to be delivered to petitioners’ son when he grew up she claims that she held on to these funds for years until petitioners asked that the money be transferred to them in bok kim admitted that she did not have any written records that could demonstrate that she ever had possession of the inheritance money that she allegedly transferred to petitioners she explained that she never put the funds into a korean financial_institution but rather used the funds to make private loans and real_estate investments she claimed that as the private loans were repaid she kept the money in a secret place at her house she testified that she received interest on the private loans but she said that she neither transferred such earned interest to chung kim’s son nor reported the interest to tax authorities she had no explanation for the lack of documentary_evidence of the alleged real_estate investments bok kim could not recall the dates or total number of occasions when she transferred either the million won inheritance or the million won loan neither petitioners nor bok kim had any records showing that she made any transfers of the money to chung kim during and petitioners and bok kim explained that there were no records of the transfers because --- - they had engaged in an elaborate scheme to transfer the funds without the knowledge of the korean and u s customs and tax authorities bok kim testified that she repeatedly delivered small amounts of korean currency to sung bae kim an airline employee whom she identified as ok kim’s younger brother according to bok kim the airline employee would arrange for the conversion of the won to u s currency and for korean tourists unknown to either bok kim or petitioners to deliver the funds to petitioner chung kim at his store ’ bok kim could not recall the precise amounts of money she transferred on each occasion but believed the amounts to be in the range of to million korean won approximately big_number to big_number u s dollars we find that bok kim’s testimony lacks credibility is inconsistent with the record in this case and does not credibly establish a nontaxable source for the unexplained deposits under the circumstances we are not required to and we do not chung kim testified that he did not request a bank wire transfer because it is illegal to take out more than dollar_figure from korea he also stated that he wanted to avoid any_tax consequences such a transfer would entail for either him or his niece ‘chung kim identified sung bae kim as his wife’s nephew not her brother sung bae kim did not testify neither bok kim nor petitioner identified the names of any of the individuals who allegedly delivered the funds to mr kim ‘despite allegedly transferring nearly all of her father’s substantial estate with no true expectation of repayment bok kim also testified that she had come to court to help her uncle because it’s not like i had done much for him before -- - rely on bok kim’s testimony to support petitioners’ position herein see 449_f2d_311 9th cir affg tcmemo_1969_48 tokarski v commissioner t c pincite furthermore petitioners have failed to introduce any evidence whatsoever relating to the existence of any nontaxable sources for the dollar_figure in unexplained funds deposited into their banking accounts in petitioners make no claim that they held on to loan and inheritance proceeds received in and before depositing them in additionally given the cost_of_goods_sold as stipulated in this case petitioners would have had to have been selling their inventory at below cost in and if tbu’s gross_receipts were as reported yet chung kim testified that he marked up the merchandise by almost percent petitioners offer no credible_evidence that any of the unexplained deposits represent loan and inheritance proceeds hence petitioners have not disproved that the excess deposits originate from a taxable source as respondent determined accordingly respondent’s determinations after concessions are sustained chung kim testified that he never left the loan and inheritance proceeds in his safe but rather deposited the funds within days of delivery additionally tbj’s balance_sheet for date reflects cash on hand and in the bank of only dollar_figure issue fraud_penalty respondent has determined that petitioners are liable for fraud penalties under sec_6663 for and a taxpayer is liable for a 75-percent penalty on the part of an underpayment that is attributable to fraud see sec_6653 sec_6663 a respondent must prove fraud by clear_and_convincing evidence see sec_7454 rule b 80_tc_1111 drabiuk v commissioner tcmemo_1995_260 in order to carry his burden as to fraud respondent must prove petitioners underpaid their tax in each year and some part of each underpayment was due to fraud see 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 beddow v commissioner tcmemo_1999_232 roots v commissioner tcmemo_1997_187 lee v commissioner tcmemo_1995_597 a underpayment_of_tax respondent can satisfy his burden of proving the first prong of the fraud test ie an underpayment when the allegations of fraud are intertwined with unreported and reconstructed income in one of two ways respondent may prove an underpayment by proving a likely source of the unreported income see 348_us_121 94_tc_654 alternatively where the taxpayer alleges a nontaxable source respondent may satisfy his burden by disproving the nontaxable source so alleged see 355_us_595 parks v commissioner supra we find that respondent has proven by clear_and_convincing evidence a likely source of the underreported deposits ie that they are income from tbj’s sales we also find that respondent has disproven by clear_and_convincing evidence the nontaxable source alleged by petitioners petitioners’ explanation of loans and inheritances from their relatives is implausible and incredible the first prong is satisfied b fraudulent intent respondent must prove that some portion of the underpayment was due to fraud see 79_tc_888 fraud is an intentional wrongdoing designed to evade a tax believed to be owing see 909_f2d_915 6th cir 94_tc_316 the existence of fraud is a question of fact see 98_tc_511 fraud is never presumed or imputed it must be established by some independent evidence of fraudulent intent see 53_tc_96 beddow v commissioner supra because direct proof of the taxpayer’s intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences drawn from the facts see 317_us_492 79_tc_995 affd per curiam 748_f2d_331 6th cir collins v commissioner tcmemo_1994_409 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent see otsuki v commissioner supra pincite over the years the courts have identified a number of objective indicators or badges_of_fraud see 91_tc_874 kish v commissioner tcmemo_1998_16 several badges_of_fraud are present in this case substantially understating income for consecutive years having inadequate books_and_records or destroying books_and_records providing incomplete and erroneous information to a tax_return_preparer providing implausible explanations of behavior giving false misleading and inconsistent testimony at trial and dealing in large amounts of cash see 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_273 lee v commissioner tcmemo_1995_597 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence see 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 beddow v commissioner supra petitioners’ income was consistently underreported and in the aggregate petitioners failed to report over dollar_figure million of tbj’s sales from through this is a substantial sum especially in light of the fact that petitioners reported adjusted_gross_income for those years in the amounts of only dollar_figure dollar_figure and dollar_figure additionally petitioners were unable or unwilling to produce daily sales records for their accountant the irs or the court neither petitioners’ accountant nor anyone else ever audited petitioners’ business and their accountant never reviewed any of tbj’s daily cash register tapes moreover petitioners’ explanations of having received substantial cash inheritances and loans from u s and korean relatives are highly implausible and wholly lacking in credibility petitioners testified that they did not fraudulently conceal tbj’s sales proceeds from u s tax authorities but instead colluded with their korean relatives to conceal the conversion and transfer of nearly million dollars worth of korean currency from u s and korean customs agents yet petitioners could produce no single piece of documentary_evidence that their korean relatives ever possessed these funds petitioners’ accountant testified that chung kim reported tbj’s cash receipts to him orally -- - or made any such conversions or transfers such testimony is indicative of fraud on the part of petitioners based on our review of the record we conclude that respondent has met his burden of proving fraud for each of the relevant years petitioners’ clear pattern of underreporting taxable_income for years coupled with the lack of recordkeeping and attempts to conceal a substantial amount of cash transactions leads to a particularly strong inference of fraud see lee v commissioner tcmemo_1995_597 respondent has proven by clear_and_convincing evidence an underpayment_of_tax for and and that some portion of the underpayment was attributable to fraud petitioners on the other hand have failed to show that any portion of their underpayment was not due to fraud accordingly we sustain respondent’s determination that petitioners are liable for the penalty for fraud under sec_6663 for all the years under consideration to reflect the foregoing and concessions decision will be entered under rule
